Citation Nr: 1104030	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-21 349	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for service-connected degenerative joint disease of the right 
shoulder (right shoulder disability).

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities.

6.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities.

7.  Entitlement to service connection for a disability of the 
right collar bone.

8.  Entitlement to an initial compensable evaluation from January 
29, 2007 through March 15, 2009, an evaluation in excess of 10 
percent from March 16, 2009 through April 26, 2010, and an 
evaluation in excess of 20 percent beginning April 27, 2010 for 
service-connected degenerative joint disease of the right ankle 
(right ankle disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1976 to October 
1980.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas (RO).  A November 
2007 rating decision granted service connection for right 
shoulder and right ankle disabilities and assigned a 20 percent 
rating for the right shoulder and a noncompensable rating for the 
right ankle, both of which were effective January 29, 2007.  An 
April 2008 rating decision granted service connection for 
degenerative joint disease of the right knee and assigned a 10 
percent rating effective January 29, 2007.  A June 2009 rating 
decision assigned a 10 percent rating for right ankle disability 
effective March 16, 2009.  A September 2010 rating decision 
granted service connection and a 20 percent rating for a left 
ankle disability and granted service connection and a 
noncompensable rating for residuals of a laceration of the left 
forearm; both ratings were effective January 29, 2007.  This 
rating decision also granted an increased rating of 20 percent 
for service-connected right ankle disability, effective April 27, 
2010.  The Veteran continued his appeal for increased ratings.

The Veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO in 
October 2010, and a copy of the hearing transcript is of record.

The issues of service connection for a left shoulder disability, 
a cervical spine disability, peripheral neuropathy of the lower 
extremities, peripheral neuropathy of the upper extremities, and 
a disability of the right collar bone; as well as the issue of 
entitlement to increased ratings for a right ankle disability, 
are REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  The competent evidence of record does not establish a right 
leg disability separate and distinct from the service-connected 
right ankle disability.

2.  Motion of the right shoulder in October 2007 included flexion 
from 0 to 90 degrees, abduction from 0 to 90 degrees, internal 
rotation from 0 to 90 degrees, and external rotation from 0 to 80 
degrees, with pain on extremes; range of motion of the right 
shoulder on evaluation in March 2009 included 120 degrees of 
flexion, 110 degrees of abduction, 80 degrees of internal 
rotation, and 60 degrees of external rotation, with pain from 
beginning to end.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg 
disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  The criteria for the assignment of an initial evaluation of 
30 percent for the service-connected right shoulder disability 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2010).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in February 2007, prior to adjudication, which informed 
him of the requirements to establish entitlement to service 
connection.  Service connection was subsequently granted for a 
right shoulder disability by rating decision in November 2007.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until the April 2008 
Statement of the Case, the VA General Counsel has held that 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate newly raised 
or "downstream" issues, such as the claims for increased 
compensation following the initial grant of service connection 
for a disability, in response to notice of its decision on a 
claim for which VA has already given the appropriate section 
5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
appropriate notice has been given in this case with respect to 
the increased rating claim.

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
informed in the February 2007 letter on disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in March 2009 and April 2010.

The Board concludes that all available evidence has been obtained 
and that there is sufficient medical evidence on file on which to 
make a decision on the issues decided on appeal.  The Veteran has 
been given ample opportunity to present evidence and argument in 
support of his claims, including at his October 2010 personal 
hearing.  All general due process considerations have been 
complied with by VA, and the Veteran has had a meaningful 
opportunity to participate in the development of the claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2007).


Analyses of the Claims

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Service Connection Claim

The Veteran seeks service connection for a right leg disability.  
He has contended, including at his October 2010 hearing, that he 
has had problems with his right leg since service.  Because there 
is no post-service medical evidence of a right leg disability, 
the preponderance of the evidence is against the claim and that 
the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment records reveal complaints of 
right leg pain, including a complaint in August 1977 of a five 
year history of right leg pain.  Although right knee disability 
was diagnosed in service, and the Veteran is currently service 
connected for disabilities of the right ankle and right knee, 
there is no separate diagnosis of a right leg disability in 
service.

Post-service medical records reveal disability of the right knee 
and ankle but no diagnosis of a separate right leg disability.  
Muscle strength was reported to be normal in both legs on VA 
neurological evaluation in March 2007.  The Veteran said on VA 
examination in April 2010 that his right leg injury was to the 
ankle area, and the examiner concluded, after review of the 
claims files and examination of the Veteran, that the Veteran had 
a right ankle disorder but did not have a right leg condition.  
As there is no medical evidence of a separate right leg 
disability in service or after discharge, service connection for 
a right leg disability is not warranted.

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

While the Veteran is competent to report that he had a right leg 
problem in service, he has not been shown to have the requisite 
medical training or credentials to diagnose a right leg 
disability, as separate and distinct from his service-connected 
right ankle disorder.  In fact, he has indicated that his right 
leg condition involves his ankle, for which he is already service 
connected.

Instead, competent medical evidence is required.  Such evidence 
is that provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  Competent medical evidence may also include 
statements conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific articles 
and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
is weighed by such factors as its thoroughness and degree of 
detail, and whether there was review of the Veteran's claims 
file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well-reasoned rationale, 
as well as a basis in objective supporting clinical data.  Bloom 
v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 
Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. 
App. 181 (2005) (rejecting medical opinions that did not indicate 
whether the physicians actually examined the, did not provide the 
extent of any examination, and did not provide any supporting 
clinical data).  The Court has held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 11 
Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical 
examiner must have correct information regarding the relevant 
facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008); Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing 
that the evaluation of medical evidence involves inquiry into, 
inter alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches); see 
Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 
Vet.App. 332 (1995) (regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full access 
to and review of the Veteran's claims folder); but see  D'Aries 
v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the examiner 
has done so and is familiar with the claimant's extensive medical 
history).

The Board has considered the hearing testimony and written 
statements on file in support of the Veteran's service connection 
claim.  To the extent that he has alleged that he has a right leg 
disability due to service injury, the Board finds this contention 
not probative when weighed against the April 2010 medical 
examination results and in light of the absence of a separate 
right leg disability in service or after discharge.  This service 
evidence and the adverse opinion in April 2010 contradict his 
assertions.  

In short, the preponderance of the evidence is against the 
Veteran's claim for service connection for a right leg 
disability, and this claim must be denied.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is against 
the service connected claim denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2010).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

Where the schedule does not provide a zero percent evaluation for 
a diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2010).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28TH Ed. 1994) at 86).

Arthritis due to trauma, which is established by x-ray findings, 
is to be rated as degenerative arthritis, which is rated under 
Diagnostic Code 5003.  Diagnostic Code 5003 states that 
degenerative arthritis will be rated on the basis of limitation 
of motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or more 
minor joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Codes 
5003, 5010 (2010).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 
(1993).

The Veteran is assigned a 20 percent evaluation for his right 
shoulder disability under Diagnostic Code 5201.  

Diagnostic Code 5201, located in 38 C.F.R. § 4.71a, provides that 
a 20 percent rating is warranted for motion of the arm limited to 
shoulder level.  A 30 percent rating is warranted for motion 
limited to midway between side and shoulder if it is of the 
dominant (major) arm and 20 percent if it is of the non-dominant 
(minor) arm.  A 40 percent rating is warranted if motion is 
limited to 25 degrees from side if of the major arm, and 30 
percent is warranted if of the minor arm.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5201 (2010).

Impairment of the clavicle or scapula, with malunion or nonunion 
without loose movement of either side is assigned a 10 percent 
rating.  Nonunion with loose movement or dislocation of either 
shoulder is assigned a 20 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5203 (2010).  

Under Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation warrants a 20 percent evaluation for the minor arm 
and a 30 percent evaluation for the major arm when it is 
favorable with abduction to 60 degrees and the ability to reach 
the mouth and head.  A 30 percent evaluation is warranted for the 
minor arm and a 40 percent evaluation is assigned for the major 
arm with intermediate ankylosis between favorable and 
unfavorable.  A 40 percent evaluation is warranted for the minor 
arm and a 50 percent evaluation is assigned for the major arm 
with unfavorable ankylosis and abduction limited to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2010).

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is assigned 
a 20 percent evaluation with infrequent episodes of dislocation 
and guarding of movement only at shoulder level.  A 30 percent 
evaluation is assigned with frequent episodes and guarding of all 
arm movements, if the major arm is affected.  38 C.F.R. Part 4, 
Diagnostic Code 5202 (2010).  This Diagnostic Code further 
provides a 50 percent evaluation for fibrous union of the major 
humerus, with a 40 percent rating for fibrous union of the minor 
shoulder; a 60 percent evaluation for nonunion (false flail 
joint) of the major humerus, with a 50 percent rating for the 
minor shoulder; and an 80 percent evaluation for loss of the head 
of the major humerus (flail shoulder), with a 70 percent rating 
for the minor shoulder.

The normal range of motion of the shoulder is from 0 degrees of 
flexion (forward elevation) to 180 degrees of flexion, from 0 
degrees of abduction to 180 degrees of abduction, from 0 degrees 
of external rotation to 90 degrees of external rotation, and from 
0 degrees of internal rotation to 90 degrees of internal 
rotation.  38 C.F.R. § 4.71, Plate I (2010).

To warrant a schedular evaluation in excess of 20 percent for the 
Veteran's right shoulder disability, which is his major 
extremity, there would need to be medical evidence of limitation 
of motion of the arm to midway between the side and shoulder 
level, while an evaluation of 40 percent would require motion 
that is more nearly limited to 25 degrees from the side, or there 
would need to be evidence of ankylosis.

On VA examination in October 2007, which included review of the 
claims files, the Veteran complained of pain across his upper 
back and difficulty with overhead movements.  It was noted that 
the Veteran was right-handed.  Physical examination of the right 
shoulder revealed forward flexion, abduction, and internal 
rotation from 0 to 90 degrees; external rotation from 0 to 80 
degrees; and adduction from 0 to 50 degrees.  There was pain at 
the end of forward flexion, abduction, and external rotation.  
Repetitive movements did not decrease range of motion or joint 
function.  There was decreased strength.  The Veteran did not 
have ankylosis.  The diagnosis, based on x-rays, was degenerative 
joint disease of the right shoulder.  

The Veteran's right shoulder was examined again by VA in March 
2009.  The claims files were reviewed.  The Veteran said that he 
had not lost any time from work and that he was able to manage 
his activities of daily living.  He said that the right shoulder 
pain flared up daily with lifting his arm and any overhead 
activities; the pain was incapacitating and was relieved by 
medication and rest.  Motion of the shoulder included flexion 
from 0 to 120 degrees, abduction from 0 to 110 degrees, internal 
rotation from 0 to 80 degrees, and external rotation from 0 to 60 
degrees.  On repetitive testing, the Veteran experienced pain on 
abduction and flexion from beginning to end with no further 
decrease in range of motion; pain on external rotation started at 
20 degrees and external rotation decreased to 50 degrees.  He 
also had fatigue.  There was moderate tenderness over the right 
acromioclavicular joint area.  There was no weakness of the 
rotator cuff muscles.  The examiner was unable to determine 
whether there was additional functional loss due to pain, 
fatigue, weakness, lack of endurance, or incoordination without 
resorting to speculation.  The diagnosis was mild degenerative 
joint disease of the right shoulder with chronic impingement 
syndrome.

Based on the above evidence, the Board finds that a 30 percent 
evaluation is warranted.  The October 2007 VA examination 
revealed motion to the shoulder level, but with pain.  The March 
2009 VA examination revealed somewhat greater motion, but at this 
time the Veteran was noted to have pain from beginning to end, 
albeit with no further decrease in motion.  The Board is 
satisfied that the evidence of limited motion and objectively 
painful motion findings is commensurate to a 30 percent 
evaluation for motion limited midway between the side and 
shoulder level.  Absent further limitation of motion, or motion 
limited by pain, there is no basis for an even higher evaluation 
under Diagnostic Code 5201.  There have also been no findings of 
ankylosis (Diagnostic Code 5200) or impairment of the humerus 
(Diagnostic Code 5203). 

The Veteran has submitted no evidence showing that this disorder 
has markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and there 
is also no indication that this disorder has necessitated 
frequent, or indeed any, periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).

Given the Veteran's report of no time lost from work due to this 
disability during his March 2009 examination, the Board finds 
that a claim for a total disability rating due to individual 
unemployability resulting from service-connected disability 
(TDIU) has not been raised in this case.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  

Overall, the evidence supports an initial 30 percent evaluation, 
but not more, for the Veteran's service-connected degenerative 
joint disease of the right shoulder.  To that extent only, the 
appeal is granted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a right leg disability is denied.  

An initial evaluation of 30 percent for the service-connected 
right shoulder disability is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The Veteran's service treatment records reveal that he fell off 
of a tank in April 1979 and incurred a gash on his neck, which 
was diagnosed as a contusion.  His complaints on his September 
1980 separation medical history report included painful joints, 
leg cramps, and a "trick" shoulder or elbow.  He testified at 
his October 2010 hearing that he has had pain in the left 
shoulder, collar bone, and neck ever since this service injury.  
He also testified that he has had pain in his upper and lower 
extremities since he underwent cervical surgery in June 2007.  
There is post-service medical evidence of cervical spine 
disability and possible radiculopathy, and the Veteran complained 
in 2006 and 2007 of bilateral shoulder pain.  

Additionally, it was noted on VA evaluation in October 2007 that 
the Veteran had a right shoulder condition that was as likely as 
not related to the fracture of his clavicle in service, and the 
Veteran was granted service connection for the right shoulder by 
rating decision in November 2007.  The Board notes, however, that 
there is no nexus opinion on whether the Veteran currently has a 
disability of the left shoulder, cervical spine, or collar bone 
as a result of service.  Moreover, there is no opinion on whether 
he has peripheral neuropathy of the upper and/or lower 
extremities due to service.

When examined by VA in April 2010, dorsiflexion of the right 
ankle was to 10 degrees and plantar flexion was to only 15 
degrees; the Veteran was unable to perform inversion, eversion, 
or repetitive movements of the right ankle due to pain.  Although 
the Veteran was assigned the maximum 20 percent rating for marked 
limitation of motion of the ankle based on the April 2010 
findings, the case was not sent for consideration of an 
extraschedular rating.  In light of these adverse findings, which 
potentially are not addressed by the rating schedule, the 
question of entitlement to an extra-schedular rating warrants 
initial consideration by the Under Secretary for Benefits or the 
Director of the Compensation and Pension service pursuant to 38 
C.F.R. § 3.321(b)(1) (2010).  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
medical examination, with an appropriate 
examiner who has reviewed the claims file 
in conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file, the clinical 
findings of the examination, and the 
medical history reported by the Veteran, 
the examiner is requested to provide a 
diagnosis corresponding to the claimed left 
shoulder disorder, cervical spine disorder, 
peripheral neuropathy of the upper and 
lower extremities, and disability of the 
collar bone.  If any of these claimed 
disorders are not shown upon examination, 
the examiner should so state.  For each 
diagnosed disorder, the examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that the 
disorder is etiologically related to the 
Veteran's period of active service.  A 
complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  The RO must refer the issue of 
entitlement to an extra-schedular rating 
for the service-connected right ankle 
disability to either the Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service.  After 
receiving a response from the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, the RO 
should undertake any adjudicative action 
necessary.  

3.  Then, the issues of service connection 
for a left shoulder disability, a cervical 
spine disability, peripheral neuropathy of 
the lower extremities, peripheral 
neuropathy of the upper extremities, and a 
disability of the right collar bone; as 
well as the issue of entitlement to 
increased ratings for a right ankle 
disability, should be readjudicated.  If 
the determination of any of these claims 
remains less than fully favorable to the 
Veteran, he and his representative must be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to 
respond before this case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


